MEMORANDUM **
Jeremy Jermain Suggs appeals from the 245-month sentence imposed following his guilty-plea conviction for armed bank robbery in violation of 18 U.S.C. § 2113(a) & (b), and for possession of a firearm during and in relation to a crime of violence in violation of 18 U.S.C. § 924(c)(1)(A)(iii). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we vacate and remand.
Suggs contends that his sentence is not reasonable. We disagree, and we conclude that Suggs’ sentence is not unreasonable. See Gall v. United, States, — U.S. -, 128 S.Ct. 586, 597-98, 169 L.Ed.2d 445 (2007).
Next, Suggs contends, and the government concedes, that the district court erred by imposing consecutive terms of supervised release pursuant to 18 U.S.C. § 3624(e). We agree. Accordingly, we vacate and remand to the district court to sentence Suggs to concurrent terms of supervised release. See United States v. Sanders, 67 F.3d 855, 856 (9th Cir.1995).
VACATED and REMANDED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.